Title: From James Madison to John Graham, 11 August 1816
From: Madison, James
To: Graham, John



Dear Sir
Montpellier Aug. 11. 1816

I return the letter of Mr. Poinsett with the Spanish documents inclosed in it.  They coincide with other disclosures of the policy of G. B. at a certain period at least, in favor of Spain, and agst. the U. S. I add to these inclosures two letters from Buenos Ayres of which the Mr. Thomson named by you was the bearer.  Your communication of these to Mr. Monroe, will enable him to hold the usual language in relation to the mission of Mr. Thomson.  The letter and dissertation relating to the Iron of Tucuman are in a character so difficult to read, that I am not sure of having understood the precise meaning of some passages; and I doubt the accuracy of the account in some of its particulars.  It is nevertheless an interesting view of a valuable resource.  The present of Pistols may be deposited in the Dept. of State, with a simple expression of the proper sensibility to it.  Friendly respects

James Madison

